DECISION
The application of the above-named defendant for a review of the sentence of five years for Obtaining Money by False Pretenses imposed on October 28th, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that this sentence was not proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind, particularly when it is considered that the crime carries a possible penalty of 14 years imprisonment, and the defendant has a record of 4 prior felony convictions, which, if used, could have resulted in imprisonment for life or years without limit. It is further noted that he is a parole violator with respect to his present sentence.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.